Citation Nr: 1608306	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  What initial evaluation is warranted for left knee degenerative joint disease since November 30, 2005?

2.  What initial evaluation is warranted for residuals of a right knee injury with degenerative joint disease from August 31, 2007 to December 13, 2009?

3.  What initial evaluation is warranted for residuals of a right knee injury with degenerative joint disease since February 1, 2010?


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to November 1993.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the Denver, Colorado, Regional Office (RO) and a May 2008 rating decision by the Philadelphia, Pennsylvania, RO.  During the course of the appeal, the claims file was transferred to the RO in Jackson, Mississippi.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

In a January 2010 rating decision, the Denver, Colorado, RO, assigned a temporary 100 percent disability rating, effective from December 14, 2009 to January 31, 2010 pursuant to 38 C.F.R. § 4.30, and a 10 percent disability rating since February 1, 2010 for residuals of a right knee injury with degenerative joint disease.  Since the 10 percent evaluation is not the maximum rating available, this issue remains on appeal and is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

Additional relevant evidence was associated with the record in Virtual VA after issuance of the April 2015 supplemental statement of the case, and a November 2015 waiver of initial Agency of Original Jurisdiction review was associated with the record. 

While the March 2012 and December 2013 VA examination reports note that the Veteran has x-ray evidence of patellar subluxation of the right knee, the Veteran is not service connected for recurrent subluxation or lateral instability.  While the February 2015 VA examination report notes the Veteran has had a history of bilateral meniscal tears and recurrent effusion, the Veteran is not service connected for semilunar or dislocated cartilage of either knee.  Additionally, while the Veteran reported at the December 2013 VA examination to taking medication for the back during discussion of bilateral knee pain, the Veteran is not service connected for a back disorder.  If the Veteran wishes to claim service connection for a right or left knee disorder, other than degenerative joint disease, and/or a back disorder secondary to either service-connected knee disorder, he and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease was manifested by extension to 20 degrees from March 29, 2012 to December 4, 2013.

2.  The Veteran's left knee degenerative joint disease was not manifested by flexion limited to at least 45 degrees or extension limited to at least 10 degrees between November 30, 2005 and March 28, 2012, or since December 5, 2013.

3.  The Veteran's residuals of a right knee injury with degenerative joint disease were not manifested by flexion limited to at least 30 degrees or extension limited to at least 15 degrees from August 31, 2007 to December 13, 2009 and since February 1, 2010.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an initial rating of 30 percent, and no higher, from March 29, 2012 to December 4, 2013 for left knee degenerative joint disease were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

2.  The schedular criteria for entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease were not met from November 30, 2005 to March 28, 2012, and have not been met since December 5, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

3.  The schedular criteria for entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease were not met from August 31, 2007 to December 13, 2009 and have not been met since February 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in February 2015.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the August 2015 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his current complaints regarding the knees.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and entitlement to a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnston v. Brown, 9 Vet. App. 7 (1996).

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis, established by x-ray findings, is rated according to limitation of motion for the joint or joints involved.  When limitation of motion is noncompensable (0 percent), a compensable rating is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Id.

Diagnostic Code 5260 provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  Id.

Normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

Left Knee Degenerative Joint Disease

In the April 2007 rating decision, the Denver, Colorado, RO, granted entitlement to service connection for left knee degenerative joint disease because his current disability is related to an in-service July 1993 left knee injury while playing softball.  A 10 percent evaluation was assigned effective from November 30, 2005 based on objective evidence of painful motion on examination.  The disorder was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

At the March 2007 VA examination, the Veteran reported complaints of left knee activity-related pain, to include pain after climbing stairs and running one to two miles.  He also reported swelling, and weather-related symptoms to include, stiffness, and soreness when it is cold.  The Veteran also denied frank locking or giving way of the left knee, and flare-ups.  He denied using assistive devices.  At the January 2008 VA examination, the March 2007 VA examiner noted the Veteran's medical history and current symptomatology had not changed from the previous examination report.  Upon clinical evaluation at both VA examinations, the Veteran exhibited left knee flexion to 140 degrees and extension to 0 degrees.

At the March 2008 VA examination, the Veteran reported complaints of lateral pain, swelling, and giving way of the left knee and difficulty going up and down stairs, lifting heavy objects or weights, and running on the left knee.  The Veteran also reported use of a brace on the left knee over the last 12 months.  Upon clinical evaluation, he exhibited left knee flexion to 120 degrees and extension to 0 degrees. 

At the June 2010 VA examination, the Veteran reported pain with weather changes, going down stairs, and at the anterior aspect of the left knee.  He also reported some giving way, mild swelling, and left knee stiffness.  He reported difficulty running, heavy lifting, and descending stairs.  He described using a soft brace and occasionally a cane for longer walks, but denied flare-ups of left knee pain.  Upon clinical evaluation, he exhibited left knee flexion to 135 degrees and extension to 0 degrees.

At the March 29, 2012 VA examination, the Veteran reported progressively worsening knee pain, stiffness, and swelling of the left knee, use of a left knee brace all the time during the day, and the left knee gives out two times a week typically while descending stairs.  Upon clinical evaluation, he exhibited left knee flexion to 95 degrees and extension to 20 degrees.  The Board finds these range of motion findings are consistent with the Veteran's reportedly worsening symptoms at the time of the VA examination, to include constant use of assistive devices for the left knee, so do not appear to be an outlier and the results may be relied upon.

At the December 5, 2013 VA examination, the Veteran reported the left knee seems to twist at times, that it frequently swelled, that it was stiff after resting, and that it locked and gave way at times.  He denied any redness, heat, locking, fracture, subluxation, dislocation, or other complaints of the left knee.  Flare-ups of pain of the left knee were reportedly intermittent but were worse when climbing or descending stairs, with prolonged walking, standing, and bending; and when getting out of vehicles.  Upon clinical evaluation, he exhibited left knee flexion to 110 degrees and extension to 0 degrees.

At the February 2015 VA examination, the Veteran reported he could tolerate standing/walking all day at work, but after he rested for a while he experienced left knee pain and stiffness with initial weight bearing.  He reported experiencing left knee locking while in bed at night and denied giving way or subluxation.  He did report using a handrail when using stairs and experiences some swelling on a daily basis.  Upon clinical evaluation, he exhibited left knee flexion to 125 degrees and extension to 5 degrees.

In a January 2008 VA Form 21-4138, the Veteran asserted that his left "knee ha[d] worsened to a greater degree of severity."  The evidence of record also includes VA treatment records which show the Veteran's ongoing complaints of left knee pain, but do not include range of motion findings for the left knee.

As left knee extension was limited to 20 degrees at the March 29, 2012 VA examination and there are no range of motion findings greater impairment, the criteria for a 30 percent evaluation was met from March 29, 2012 to December 4, 2013.  A higher rating during that period is not in order in the absence of evidence showing extension limited to at least 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Moreover, since a compensable limitation of motion has been met, a higher rating under Diagnostic Codes 5003 and 5010 is not applicable from March 29, 2012 to December 4, 2013.

As for the remainder of the appellate term neither left knee flexion was limited to at least 45 degrees nor was left knee extension limited to at least 10 degrees at any time during the remaining appeal periods from November 30, 2005 to March 28, 2012 or since December 5, 2013.  As such, entitlement to a rating in excess of 10 percent is denied for those terms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The Board has considered the Veteran's entitlement to a higher initial evaluation in this case based on the presence of additional functional loss not contemplated in the current evaluations based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holdings in DeLuca.

During the period from March 29, 2012 to December 4, 2013, the Veteran complained of left knee pain during VA treatment sessions.  The March 2012 VA examiner noted the Veteran did not report that flare-ups impact the left knee function and there was no additional functional loss or decreased range of motion demonstrated after repetitive-use.  Nevertheless, the Veteran had functional loss and/or impairment due to painful motion, less movement than normal, excess fatigability, incoordination, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The evidence showed the functional equivalent of a limitation of extension to 30 degrees or more was not shown during this period, even when considering the March 2012 VA examination findings.  The Veteran's evidence pertaining to left knee degenerative joint disease, when viewed in conjunction with the medical evidence, preponderates against finding that functional loss or impairment warranted an initial rating in excess of 30 percent.  

During the appeal periods from November 30, 2005 to March 28, 2012 and since December 5, 2013, the Veteran's assigned schedular evaluation of 10 percent already contemplates functional loss and/or impairment due to objective evidence of painful motion on examination and noncompensable limitation of motion.  There is no basis for an increased rating during this term as a compenable loss is not shown under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.   

Residuals of a Right Knee Injury with Degenerative Joint Disease 

In a May 2008 rating decision VA granted entitlement to service connection for residuals of a right knee injury with degenerative joint disease secondary to left knee degenerative joint disease.  A 10 percent evaluation was assigned effective from August 31, 2007 based on objective evidence of painful motion on examination.  The disorder was rated under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5299-5260.

Subsequently, in the January 2010 rating decision, the Denver, Colorado, RO, assigned a temporary 100 percent disability rating, effective from December 14, 2009 to January 31, 2010 and thereafter continued the 10 percent disability rating effective since February 1, 2010.  The disorder remained rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the respiratory system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, Diagnostic Code 5299 denotes an unlisted condition of the musculoskeletal system, and the ROs in Denver, Colorado and Philadelphia, Pennsylvania determined that the rating criteria most analogous to the Veteran's service-connected right knee injury with degenerative joint disease is encompassed in Diagnostic Code 5260.

In a January 2014 rating decision, VA continued the 10 percent disability rating for this disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  

In light of the foregoing the remaining issues on appeal to be discussed below are what initial evaluations are warranted for residuals of a right knee injury with degenerative joint disease from August 31, 2007 to December 13, 2009 and since February 1, 2010 under Diagnostic Code 5010-5260.

During the appeal period from August 31, 2007 to December 13, 2009, the evidence of record includes a January 2008 VA examination.  At that time the Veteran reported symptoms in the right knee began in 2007 and include activity-related pain under the kneecap, popping, and grinding; the symptoms are infrequent and mild to moderate in severity; and he uses a brace on the right knee.  The Veteran also denied flare-ups of pain of the right knee.  Upon clinical evaluation, he exhibited right knee flexion to 140 degrees and extension to 0 degrees.  These findings preponderate against a compensable rating under both Diagnostic Code 5260 and 5261.  38 C.F.R. § 4.71a. 

Private treatment records from Colorado Springs Orthopaedic Group document that the Veteran exhibited right knee flexion to 85 degrees and extension to 0 degrees in May 2008, the Veteran exhibited right knee flexion to 110 degrees and extension to 0 degrees in July 2008.  The Veteran reported having gradual shifting of pain in the right knee, pain going down stairs, and some episodes of giving way.  Once again, these findings preponderate against entitlement to a compensable rating Diagnostic Code 5260 and 5261.  Id.  

VA treatment records document that the Veteran exhibited right knee flexion to 100 degrees and extension to 0 degrees in October 2007, right knee flexion to 90 degrees and extension to 0 degrees in November 2009.  The Veteran reported the right knee locks, pops, feels weak, and hurts more going up than down steps.  The pain is mostly medially but sometimes behind the kneecap as well.  He also complained of pain in the lateral aspect of the right knee with mechanical symptoms and recurrent effusions.  As neither right knee flexion was limited to at least 45 degrees nor right knee extension was limited to at least 10 degrees at any time from August 31, 2007 to December 13, 2009, entitlement to a rating in excess of 10 percent is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

During the appeal period since February 1, 2010, the Veteran underwent multiple VA examinations.

At the June 2010 VA examination, the Veteran reported stiffness, pain, swelling, locking, catching, and giving way of the right knee, as well as difficulty running, heavy lifting, and descending stairs .  He uses a soft brace and occasionally a cane for longer walks and does not have flare-ups of right knee pain.  Upon clinical evaluation, he exhibited right knee flexion to 135 degrees and extension to 0 degrees.  This equates to a noncompensable limitation of motion.  Id. 

At the March 29, 2012 VA examination, the Veteran reported progressively worsening knee pain, stiffness, and swelling of the right knee, waiting for a right knee brace to be issued to him, and the right knee rarely gives out.  Upon clinical evaluation, he exhibited right knee flexion to 100 degrees and extension to 10 degrees.  

At the December 5, 2013 VA examination, the Veteran reported the right knee is painful laterally, swells at times, stiff after prolonged rest, and rarely gives out but did over the past summer.  He denied any redness, heat, locking, fracture, subluxation, dislocation, or other complaints of the right knee.  Flare-ups of pain of the right knee is intermittent and worse when climbing or descending stairs, prolonged walking, prolonged standing, bending, and getting out of vehicles.  Upon clinical evaluation, he exhibited right knee flexion to 110 degrees and extension to 10 degrees.

At the February 11, 2015 VA examination, the Veteran reported he can tolerate standing/walking all day at work, but after he rests for a while he experiences pain and stiffness of the right knee with initial weight bearing.  He uses the handrail when climbing and descending stairs, experiences some swelling on a daily basis, denied giving way or subluxation.  Upon clinical evaluation, he exhibited right knee flexion to 120 degrees and extension to 0 degrees.

The evidence of record also includes VA treatment records since February 1, 2010 which do not include range of motion findings of the right knee and reiterates his complaints of pain and treatment by injections in the right knee.

The Board acknowledges that right knee extension was limited to 10 degrees at the March 29, 2012 VA examination.  Such a finding is contemplated by the currently-assigned 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Entitlement to a higher rating from March 29, 2012 to February 10, 2015 is not in order in the absence of evidence showing extension limited to at least 15 degrees.  Id.  Since a compensable limitation of extension of 10 percent has been met, entitlement to a higher rating under Diagnostic Codes 5003 and 5010 is not applicable from March 29, 2012 to February 10, 2015.  

With regard to the remaining appeal periods from February 1, 2010 to March 28, 2012 and since February 11, 2015, as neither right knee flexion was limited to at least 30 degrees nor was right knee extension limited to at least 15 degrees entitlement to a rating in excess of 10 percent is denied for those terms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

Again, the Board has considered the Veteran's entitlement to a higher initial evaluation in this case based on the presence of additional functional loss not contemplated in the current evaluations based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holdings in DeLuca.

During the appeal period from March 29, 2012 to February 10, 2015, the Veteran complained of pain during VA treatment sessions.  The March 2012 VA examiner noted the Veteran did not report that flare-ups impact the function of the knee and there was no additional functional loss or range of motion after repetitive-use.  Still, the Veteran has functional loss and/or impairment due to painful motion, less movement than normal, excess fatigability, incoordination, swelling, and interference with sitting, standing, and weight-bearing.  The December 2013 VA examiner noted the Veteran reported the duration of right knee pain from flare-ups is intermittent and more often the pain is less severe, and the Veteran's right knee flexion increased from 100 degrees to 120 degrees after repetitive use.  Nevertheless, the examiner noted the Veteran's functional loss and/or impairment of the right knee due to less movement than normal, pain on movement, and swelling.  

The evidence shows that at no time was the functional equivalent of flexion limited to at least 30 degrees or extension limited to at least 15 degrees shown, even when considering the March 2012 and December 2013 VA examination findings.  The Veteran's service-connected residuals of a right knee injury with degenerative joint disease, when viewed in conjunction with the medical evidence, preponderates against finding functional loss or impairment that would warrant an initial rating in excess of 10 percent.  

During the appeal periods from August 31, 2007 to December 31, 2009, February 1, 2010 to March 28, 2012, and since February 11, 2015, the Veteran's assigned schedular evaluation of 10 percent already contemplates functional loss and/or impairment due to objective evidence of painful motion on examination and noncompensable (0 percent) limitation of motion. 

Additional Considerations

Review of the evidentiary record does not indicate that any higher initial rating is warranted under additional Diagnostic Codes applicable to the service-connected knee disabilities on appeal.  The evidence does not show ankylosis of either knee as some degree of motion has been shown in each plane of movement throughout the appeal periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee).  The evidence also does not show the Veteran has or has ever had any service connected tibial and/or fibular impairment, to include any leg length discrepancy, as noted by VA examination reports during the appeal periods.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula). 

The Board acknowledges that the March 2012 and December 2013 VA examiners found evidence of patellar subluxation of the right knee and the February 2015 VA examiner noted findings of bilateral meniscal tears and recurrent effusion.  As noted above, the Veteran is not service connected for either disorder.  Hence, the findings of those examiners have no relevance to the ratings warranted for the right and left knee degenerative joint disease.  

The Board has considered the Veteran's reported history of symptomatology related to his service-connected left knee degenerative joint disease and residuals of a right knee injury with degenerative joint disease during VA and private treatment sessions and at VA examinations, as noted above.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the most probative evidence concerning the nature of his right and left knee disorders is provided by the examination reports because the examiners were using their professional expertise to offer the opinions presented, and the Veteran lacks that degree of specialized knowledge and training.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record preponderates against finding that either disorder is so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for either knee disorder are inadequate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations for the respective periods on appeal with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disorder for which service connection is in effect.  Throughout the course of the appeal, the Veteran's medical history included limitation of extension and functional loss and/or impairment due to painful motion, less movement than normal, excess fatigability, incoordination, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.

The Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met because the schedular evaluations are not inadequate, and thus, the required elements for extra-schedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extra-schedular  rating).

The Board has considered the possibility of additional staged ratings, and finds, as discussed above, that the ratings discussed above, for the periods discussed above, are appropriate.  Referral for extra-schedular consideration is not warranted for any period on appeal for the service-connected disabilities on appeal.  Accordingly, any additional staged ratings are inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Hart, 21 Vet. App. at 505.  Moreover, the Board finds that the preponderance of the evidence is against the Veteran's appeal for a rating in excess of the currently assigned 30 percent and 10 percent evaluations for the disabilities on appeal.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities on appeal.

Lastly, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected disabilities currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, the February 2015 VA Disability Benefits Questionnaire examination for knee and lower leg conditions documents the Veteran is employed at the Biloxi VA medical facility.  See 38 C.F.R. § 4.16 (2015).


ORDER

Entitlement to an initial evaluation of 30 percent, and no higher, for left knee degenerative joint disease from March 29, 2012 to December 4, 2013 is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease from November 30, 2005 to March 28, 2012 and since December 5, 2013 is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee injury with degenerative joint disease from August 31, 2007 to December 13, 2009 is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee injury with degenerative joint disease since February 1, 2010 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


